


110 HR 2656 IH: American Farm Improvement Act

U.S. House of Representatives
2007-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2656
		IN THE HOUSE OF REPRESENTATIVES
		
			June 11, 2007
			Mr. Mahoney of
			 Florida (for himself and Mr.
			 Putnam) introduced the following bill; which was referred to the
			 Committee on Agriculture,
			 and in addition to the Committees on Energy and Commerce and
			 Science and Technology,
			 for a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To enhance the ongoing profitability and viability of
		  America’s farms, forests, and ranches by making conservation activities more
		  cost-effective and efficient, by creating new revenue opportunities through
		  biofuels, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the American Farm Improvement Act
			 of 2007.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—CONSERVATION
					Sec. 101. Farmland stewardship process.
					Sec. 102. Expansion of farmland protection tools and
				opportunities.
					Title II—RENEWABLE ENERGY
					Sec. 201. Consistent definitions of biomass,
				renewable biomass, cellulosic biomass,
				cellulosic biomass ethanol, cellulosic feedstock,
				and lignocellulosic feedstock throughout the laws of the United
				States.
					Sec. 202. Cellulosic biofuel and emerging technology loan
				guarantee program.
					Sec. 203. Animal waste environmental protection and bioenergy
				production grants and loans.
					Sec. 204. Biomass feedstock commercialization
				initiative.
				
			ICONSERVATION
			101.Farmland
			 stewardship process
				(a)Partnerships and
			 cooperationSection 1243(f) of the Food Security Act of 1985 (16
			 U.S.C. 3843(f)) is amended—
					(1)by striking
			 paragraph (1) and inserting the following new paragraph:
						
							(1)In
				generalThe Secretary shall use resources provided under subtitle
				D to enter into stewardship agreements with owners, operators and producers, as
				described under section 1240Q, and to designate special projects, as
				recommended by the State Conservationist, after consultation with the State
				technical committee, to enhance technical and financial assistance provided to
				owners, operators, and producers to address natural resource issues related to
				agricultural
				production.
							;
					(2)by striking
			 paragraph (3) and inserting the following new paragraph:
						
							(3)IncentivesTo
				realize the purposes of the special projects under paragraph (1), and
				consistent with section 1240Q, the Secretary shall provide special incentives
				to owners, operators, and producers participating in the special projects to
				encourage partnerships and enrollments of optimal conservation
				value.
							;
					(3)in paragraph (4)(A), by striking
			 may and inserting shall and by inserting
			 in cooperation after stewardship agreement;
			 and
					(4)in paragraph (4)(B), by striking
			 Each party to and inserting The designated State agency
			 responsible for and by striking by the party and
			 inserting under a stewardship agreement.
					(b)Establishment
			 and purposes of the farmland stewardship processSubtitle D of title XII of the Food
			 Security Act of 1985 is amended by inserting after section 1240P (16 U.S.C.
			 3839bb–3) the following new section:
					
						1240Q.Establishment
				and purposes of the farmland stewardship process
							(a)In
				generalThe Secretary shall establish within the Department a
				process to be known as the Farmland Stewardship Process.
							(b)PurposesThe
				purposes of this process shall be to—
								(1)ensure adequate
				flexibility to enable conservation programs administered by the Secretary to be
				responsive to local conditions and tailored to the site-specific needs of, and
				opportunities presented by, individual parcels of eligible agricultural
				land;
								(2)reduce
				administrative procedures and costs, provide simplified conservation and expand
				conservation opportunities by allowing owners, operators and producers to carry
				out multiple conservation activities through one application and one
				contract;
								(3)provide a means
				through which the conservation objectives of multiple programs, administered by
				multiple agencies at multiple levels of government can be more easily
				coordinated and applied to individual parcels of property; and
								(4)maximize the
				effectiveness of existing programs by providing a mechanism through which
				conservation objectives and practices that are needed to supplement, complement
				or optimize one or more existing programs can be incorporated into a contract
				with an owner, operator or producer.
								(c)Relation to
				other conservation programsUnder this process, the Secretary may
				implement, or combine together, the features of—
								(1)any conservation
				program administered by the Secretary; or
								(2)Any conservation
				program administered by another Federal agency or a State or local government,
				if implementation by the Secretary—
									(A)is feasible;
				and
									(B)is carried out
				with the consent of the applicable administering agency or government.
									(d)Funding
								(1)In
				generalThis process and the stewardship agreements created by
				this process shall be funded by the Secretary using—
									(A)the funding
				authorities of the conservation programs that are implemented through the use
				of stewardship agreements;
									(B)technical
				assistance in accordance with section 1243(d);
									(C)funds from the
				Commodity Credit Corporation as provided in paragraph (3) of this subsection;
				and
									(D)such other sums as
				may be appropriated from time to time to carry out the Farmland Stewardship
				Process.
									(2)Cost
				sharingIt shall be a requirement of the Farmland Stewardship
				Process that funds that come from Federal conservation programs that are
				combined into and made a part of a stewardship agreement must be matched
				equally with funding or cost share contributions that may be made by State,
				regional, or local agencies and divisions of government or from private funding
				sources. Funds from existing programs shall be used to carry out the purposes
				of those programs that are made a part of a stewardship agreement. Funding for
				other purposes must come from the funds provided under subparagraphs (B), (C),
				and (D) of paragraph (1), paragraph (3), or from the funding contributions made
				by State, regional, or local agencies and divisions of government or from
				private funding sources.
								(3)Establishment
				and operationOf the funds of the Commodity Credit Corporation
				the Secretary shall use $200,000,000 for each of the fiscal years 2008 through
				2012 to establish the Farmland Stewardship Process and to operate it through
				the designated state agency selected by each State’s governor,
				as provided in subsection (e).
								(4)Carryover of
				fundsThe funds provided in paragraph (3) shall remain available
				until expended.
								(e)Personnel
				costsThe Secretary shall use the Natural Resources Conservation
				Service to carry out the Farmland Stewardship Process in cooperation with the
				State department of agriculture or other designated agency within the State.
				The role of the Natural Resources Conservation Service shall be limited to
				federal oversight of the process. The Natural Resources Conservation Service
				shall perform its normal functions with respect to the conservation programs
				that it administers. However, it shall play no role in the assembly of programs
				administered by other federal agencies into stewardship agreements.
							(f)State level
				administrationThe governor of each state shall determine which
				state agency shall have primary responsibility for operating the Farmland
				Stewardship Process. The governor shall give first preference to the state
				department of agriculture in selecting an agency for operation of the process.
				A State department of agriculture, or other agency designated by the governor,
				may choose to operate the process on its own, or may collaborate with another
				local, State or Federal agency, conservation district or tribe. The designated
				State agency shall consult with the agencies with management authority and
				responsibility for the resources affected on properties on which stewardship
				agreements are negotiated and assembled.
							(g)Agreements
				authorizedThe Secretary shall carry out the Farmland Stewardship
				Process by entering into service contracts as determined by the Secretary, to
				be known as stewardship agreements, with owners, operators and producers to
				maintain and protect the natural and agricultural resources on the land.
							(h)DefinitionThe
				term service contract means a legally binding agreement between
				2 parties under which—
								(1)one party agrees
				to render one or more services in accordance with the terms of the contract;
				and
								(2)the second party
				agrees to pay the first party for each service rendered.
								(i)Funding
				participationAny agency participating in the Farmland
				Stewardship Process that has the authority to enter into service contracts and
				to expend public funds under such contracts may enter into or participate in
				the funding of a stewardship agreement.
							(j)No income
				limitationsTo avoid conflicts and ensure that all the purposes
				and intents of stewardship agreements can be carried out, all owners, operators
				and producers who enter into or participate in a stewardship agreement shall be
				exempt from the limitations in section 1001D(b)(2)(C) of this Act (7 U.S.C.
				1308–3a(b)(2)(C)).
							(k)Adjustments in
				conservation program elements To respond to local conditions(1)The Secretary shall
				consider requests from a State Conservationist of the Natural Resources
				Conservation Service, a state Executive Director of the Farm Services Agency, a
				designated state agency, or a contracting agency authorized by the Secretary to
				enter into and administer stewardship agreements to make limited adjustments on
				a case-by-case basis to the eligibility criteria, approved practices,
				requirements, and other elements of the conservation programs combined into a
				stewardship agreement. Adjustments may be made to ensure that—
									(A)the conservation programs combined
				into a stewardship agreement can be more easily implemented in the
				State;
									(B)all program
				elements are responsive to regional differences and local conditions within the
				State;
								(C)no program
				requirement or criteria conflicts with or works against the conservation
				priorities or needs of the State; and
								(D)no program
				requirement or criteria prevents one or more programs from being combined
				together through a stewardship agreement.
								(2)Requests for adjustments shall be
				granted for one or more of the following purposes:
									(A)To acknowledge, accommodate and
				respond to regional differences and local conditions within the State.
									(B)To allow sufficient flexibility to
				enable a conservation program to better adapt to the diverse situations faced
				by owners and operators within the state, and adapt to the farming practices of
				the State.
									(C)To allow sufficient flexibility to
				tailor a conservation program to the specific needs, opportunities and
				challenges offered by individual parcels of land.
									(D)To
				modify administrative requirements that, in the absence of such modification,
				may limit or prevent the use of a program on eligible agricultural land.
									(E)To allow owners and operators to
				receive compensation for maintaining previously implemented owner- or
				operator-financed conservation practices and to receive credit for
				incorporating these practices into new contracts.
									(F)To address the conservation priorities
				established by the State or locality in which the eligible agricultural land is
				located.
									(G)To
				modify administrative requirements that, in the absence of such modification,
				may prevent one or more programs from being combined together through a
				stewardship agreement.
									(3)Requests for adjustments also can be
				made that will facilitate the coordination and administration of conservation
				programs in the State, including—
									(A)establishing different enrollment
				criteria than otherwise established by regulation or policy;
									(B)establishing different compensation
				rates to the extent the parties to the agreement consider justified;
									(C)establishing different conservation
				practice criteria if doing so will achieve greater conservation
				benefits;
									(D)providing more streamlined and
				integrated paperwork requirements;
									(E)providing for the transfer of
				conservation program funds to States with flexible incentives accounts;
				and
									(F)providing funds for an adaptive
				management process to monitor the effectiveness of the program for the
				protection of natural resources, economic effectiveness, and sustaining the
				agricultural economy.
									(4)Adjustments may be made only if the
				purposes to be achieved by the program after the adjustments are made remain
				consistent with the purposes for which the program was established.
								(5)For a request for an adjustment to be
				considered, a State conservationist, state executive director, designated State
				agency or contracting agency must submit a request for an adjustment to the
				appropriate Federal official. The official may request documentation in
				addition to the documentation required by paragraph (6), or may suggest
				alternative methods of making adjustments on the property in question, prior to
				deciding whether or not to grant a request for an adjustment. The response
				shall be provided within 180 days after receipt of the request.
								(6)A request under paragraph (5)
				shall—
									(A)explain why a subject property, owner
				or operator or activity qualifies for participation in the program;
									(B)explain the programmatic or
				conservation benefits represented;
									(C)describe the requested resources and
				adjustments to program implementation (including a description of how those
				adjustments will accelerate the achievement of conservation benefits);
									(D)describe the contribution those
				adjustments will make to the effectiveness of programs in achieving their
				purposes, in addressing state conservation priorities or needs, and in
				responding to local conditions;
									(E)describe the non-Federal programs and
				resources that will be available to contribute to the proposed project or
				activity; and
									(F)request that the official grant the
				adjustment, based on the documentation submitted.
									(l)Application and
				approval processTo participate in the Farmland Stewardship
				Process, an owner, operator or producer on eligible agricultural land
				shall—
								(1)submit to the
				Secretary an application indicating interest in the process and describing the
				owner’s or operators property, its resources, and their ecological and
				agricultural values;
								(2)submit to the
				Secretary the purpose and objectives of the proposed agreement and a list of
				services to be provided, or a management plan to be implemented, or
				both;
								(3)if the application
				and list are accepted by the Secretary, enter into an agreement that details
				the purpose and objectives of the agreement and the services to be provided, or
				management plan to be implemented, or both, and requires compliance with the
				other terms of the agreement.
								(m)Primary
				programIn applying to participate in the Farmland Stewardship
				Process, an applicant must designate one of the programs in this subtitle, such
				as the conservation security program, environmental quality incentives program,
				conservation reserve program, or the farmland protection program, as the
				primary program, upon which a stewardship agreement will be
				based and around which conservation practices will be negotiated and
				implemented.
							(n)Effective use of
				Federal resourcesThe Secretary shall ensure that Federal
				resources are equitably and effectively distributed through the use of
				stewardship agreements by taking local conditions, local farming practices and
				local costs of production into consideration and by allocating resources based
				on—
								(1)the merits of the
				activities to be carried out;
								(2)the benefits to be
				derived from the practices to be installed, the services to be provided, or the
				management plan to be implemented under a stewardship agreement; and
								(3)the opportunities
				that exist to advance conservation objectives in a watershed, region or
				priority area for a State.
								(o)Equitable
				treatment of producersThe Secretary shall ensure that all rules,
				criteria and definitions used to determine eligibility for participation by
				owners, operators and producers in the conservation, cost-share, incentive
				payment, marketing assistance, grant and loan guarantee programs administered
				by the Secretary that may be combined into a stewardship agreement are as
				inclusive as possible and extend opportunities to participate to as many
				owners, operators and producers as possible. In particular, the Secretary shall
				ensure that—
								(1)all owners,
				operators and producers that maintain land in agricultural uses, have bonafide
				agricultural operations and consistently derive an ongoing and substantial
				portion of their revenues from agriculture and agriculturally-related
				enterprises shall be eligible to participate in the programs administered by
				the Secretary that are combined into a stewardship agreement;
								(2)no producer shall
				be prevented from participating in these programs, nor be declared ineligible
				for participation under the Department’s Notice of Solicitation of Applications
				(NOSA) definitions, if said producer is a publicly-held company, nor if said
				producer should derive income and revenues from an integrated agricultural
				operation, business activities unrelated to agriculture or as a result of land
				sales that make the revenues derived from agricultural production less than 50
				percent of its earnings in any one year.
								(p)Increased
				participation by large owners, operators and producersThe
				Secretary shall recognize that individuals, companies and corporations that own
				and operate large land holdings that are devoted primarily to agricultural uses
				can have a positive impact on advancing the objectives of the Department’s
				conservation programs. The Secretary shall ensure that the criteria and
				procedures used for determining eligibility and evaluating applications shall
				encourage participation by individuals, companies and corporations, including
				publicly held corporations, with large land holdings devoted primarily to
				agricultural uses, particularly when their participation can make a significant
				contribution toward effectively and comprehensively addressing national, State,
				and local conservation
				priorities.
							.
				(c)FundingSubsection
			 (a) of section 1241 of the Food Security Act of 1985 (16 U.S.C. 3841) is
			 amended by adding at the end the following new paragraph:
					
						(8)The Farmland
				Stewardship Process under section 1240Q, using, to the maximum extent
				practicable, $200,000,000 for each of the fiscal years 2008 through
				2012.
						.
				102.Expansion of
			 farmland protection tools and opportunitiesSubtitle D of title XII of the Food Security
			 Act of 1985 is amended by adding after section 1238J (16 U.S.C. 3838j) the
			 following new section:
				
					1238K.Rural land
				stewardship implementation grants
						(a)GrantsThe
				Secretary shall establish a process to make rural land stewardship
				implementation grants of up to $500,000 per county available from the funds
				appropriated to the Secretary to carry out the Farmland Protection
				Program.
						(b)Purpose and
				useThe Secretary shall direct that these funds are to be spent
				in assisting the existing easement process, but that, notwithstanding any
				language to the contrary, special consideration shall be provided to
				establishing one or more rural land stewardship implementation programs in
				participating States by allowing these funds to be used for rural community
				planning and for developing and implementing comprehensive strategies for rural
				land preservation and the ongoing continued viability of agriculture, not just
				for the purchase of easements from individual owners, in order to define a
				process that will allow future appropriations from the Farmland Protection
				Program to be leveraged many times over to multiply their intended
				impact.
						(c)Strategies;
				modelRural community planning and the development of
				comprehensive rural land stewardship strategies shall be accomplished through a
				science based, stakeholder generated rural planning framework that takes market
				forces into consideration and may use as a model the procedures that have been
				developed and successfully implemented in the State of Florida under chapter
				163.3177(11)(d), Florida Statutes.
						(d)Relation to
				other conservation authoritiesEligible producers shall be
				required to specifically elect to pursue a rural lands stewardship
				implementation grant in lieu of using the same amount of funding for the
				purchase of easements from individual owners. Eligible producers must state
				that they understand that the use of farmland protection program funds for a
				rural lands stewardship implementation grant—
							(1)shall not preclude
				any eligible producer within a Rural Lands Stewardship Area from applying for
				and receiving funds for the purchase of easements under the Farmland Protection
				Program, but
							(2)will reduce the
				amount of funding available to the State for the purchase of easements through
				the Farmland Protection Program by an amount equal to the
				grant.
							.
			IIRENEWABLE
			 ENERGY
			201.Consistent
			 definitions of biomass, renewable biomass,
			 cellulosic biomass, cellulosic biomass ethanol,
			 cellulosic feedstock, and lignocellulosic
			 feedstock throughout the laws of the United States
				(a)Energy Policy
			 Act of 2005
					(1)Subsection (a) of
			 section 932 of the Energy Policy Act of 2005 (Public Law 109–58) is amended by
			 striking paragraphs (1) and (2) and inserting:
						
							(1)BiomassThe
				term biomass means—
								(A)any organic
				material that is available on a renewable or recurring basis;
								(B)any organic
				material grown or collected for the purpose of being converted to energy
				(including aquatic plants);
								(C)any organic
				byproduct of agriculture and forestry (including wastes from food production
				and processing, used vegetable oil, mill residues, and storm-, insect- and
				diseased-damaged crops and trees) that can be converted into energy; or
								(D)any waste material that can be converted to
				energy and is derived from:
									(i)vegetative waste
				material (including wood waste and wood residues);
									(ii)invasive
				plants;
									(iii)fibers;
									(iv)animal waste and
				byproducts (including fats, oils, greases, offal, methane gas, and
				manure);
									(v)non-recyclable
				paper; and
									(vi)municipal solid
				waste (including sludges and oils derived from wastewater and the treatment of
				wastewater).
									(2)Lignocellulosic
				feedstockThe terms lignocellulosic feedstock and
				cellulosic feedstock mean any portion of a plant or plant
				byproduct from conversion that is available on a renewable or recurring basis,
				and is not grown for food or feed, including the nonfood, non-feed portions of
				crops, trees, forest residues, and agricultural residues, as well as any part
				of a storm-, insect- or disease-damaged food, feed or tree
				crop.
							.
					(2)Paragraph (2) of
			 subsection (c) of section 932 of the Energy Policy Act of 2005 (Public Law
			 109–58) is amended by adding the words gasification and before
			 the words enzymatic-based processing systems.
					(b)Biomass Research
			 and Development Act of 2000Section 303 of the Biomass Research and
			 Development Act of 2000 (Public Law 106–224; 7 U.S.C. 8101 note) is amended by
			 striking paragraph (4) and inserting the following:
					
						(4)BiomassThe
				term biomass means—
							(A)any organic
				material that is available on a renewable or recurring basis;
							(B)any organic
				material grown or collected for the purpose of being converted to energy
				(including aquatic plants);
							(C)any organic
				byproduct of agriculture and forestry (including wastes from food production
				and processing, used vegetable oil, mill residues, and storm-, insect- and
				diseased-damaged crops and trees) that can be converted into energy; or
							(D)any waste material
				that can be converted to
				energy.
							.
				(c)Clean Air
			 Act
					(1)So much of section 211(o) of the Clean Air
			 Act (42 U.S.C. 7545(o)) as precedes subparagraph (C) of paragraph (1) is
			 amended to read as follows:
						
							(o)Renewable fuel
				program
								(1)DefinitionsIn
				this section:
									(A)Cellulosic
				biomass ethanolThe term cellulosic biomass
				ethanol means ethanol, or any other alcohol- or oxygenate-based fuel
				and related co-product derived directly from any lignocellulosic or
				hemicellulosic matter that is available on a renewable or recurring basis, and
				is not grown for food or feed, including—
										(i)any plant material
				grown or collected for the purpose of being converted to energy (including
				aquatic plants);
										(ii)any organic
				byproduct or residue from agriculture and forestry (including wastes from food
				production and processing, used vegetable oil, mill residues, and storm-,
				insect- and diseased-damaged crops and trees) that can be converted into
				energy; or
										(iii)Any waste
				material that can be converted to energy and is derived from—
											(I)vegetative waste
				material (including wood waste and wood residues);
											(II)invasive
				plants;
											(III)fibers;
											(IV)animal waste and
				byproducts;
											(V)non-recyclable
				paper; and
											(VI)municipal solid
				waste.
											(B)Waste derived
				ethanolThe term waste derived ethanol means
				ethanol, or any other alcohol- or oxygenate-based fuel and related co-product
				derived from—
										(i)animal waste and
				byproducts, including fats, oils, greases, offal, methane gas, and
				manure;
										(ii)municipal solid
				waste, including sludges and oils derived from wastewater and the treatment of
				wastewater; or
										(iii)other waste
				materials.
										.
					(2)Section
			 211(r)(4)(B) of the Clean Air Act (42 U.S.C. 7545(r)) is amended to read as
			 follows:
						
							(B)The term renewable biomass
				means any organic material that is available on a renewable or recurring
				basis.
								(i)InclusionsThe
				term renewable biomass includes—
									(I)any renewable
				plant material that can be grown or collected for the purpose of being
				converted to energy (including aquatic plants, but not including those portions
				of a plant grown for food or feed);
									(II)any organic
				byproduct or residue from agriculture and forestry (including wastes from food
				production and processing, used vegetable oil, mill residues, and storm-,
				insect- and diseased-damaged crops and trees) that can be converted into
				energy; or
									(III)Any waste material that can be converted to
				energy and is derived from—
										(aa)vegetative waste
				material (including wood waste and wood residues);
										(bb)invasive
				plants;
										(cc)fibers;
										(dd)animal waste and
				byproducts (including fats, oils, greases, offal, methane gas, and
				manure);
										(ee)non-recyclable
				paper; and
										(ff)municipal solid
				waste (including sludges and oils derived from wastewater and the treatment of
				wastewater).
										(ii)ExclusionsThe
				term renewable biomass does not include old-growth timber of a
				forest from the late successional stage of forest development, but does include
				storm-, insect- or disease-damaged trees that can be removed without damage to
				the
				forest.
								.
					(d)Energy title
			 definitions of the Farm Security and Rural Investment Act of 2002Section 9001 of the Farm Security and Rural
			 Investment Act of 2002 (7 U.S.C. 8101) is amended—
					(1)in paragraph (3), to read as
			 follows:
						
							(3)BiomassThe
				term biomass means—
								(A)any organic
				material that is available on a renewable or recurring basis;
								(B)any organic
				material grown or collected for the purpose of being converted to energy
				(including aquatic plants);
								(C)any organic
				byproduct of agriculture and forestry (including wastes from food production
				and processing, used vegetable oil, mill residues, and storm-damaged,
				insect-damaged, and diseased-damaged crops and trees) that can be converted
				into energy; or
								(D)any waste material that can be converted to
				energy and is derived from—
									(i)vegetative waste
				material (including wood waste and wood residues);
									(ii)invasive plants
				(including aquatic plants);
									(iii)fibers;
									(iv)animal waste and
				byproducts (including fats, oils, greases, offal, methane gas, and
				manure);
									(v)non-recyclable
				paper; and
									(vi)municipal solid
				waste (including sludges and oils derived from wastewater and the treatment of
				wastewater).
									;
					(2)by redesignating
			 paragraphs (4) through (6) as paragraphs (5) through (7); and
					(3)by inserting after
			 paragraph (3) the following new paragraph:
						
							(4)Cellulosic
				biomass, cellulosic feedstock, lignocellulosic biomass and lignocellulosic
				feedstockThe terms cellulosic biomass,
				cellulosic feedstock, lignocellulosic biomass and
				lignocellulosic feedstock all shall be considered equivalent
				terms and shall mean any portion of a plant or plant byproduct from conversion
				that is available on a renewable or recurring basis, and is not grown for food
				or feed, including the non-food, non-feed portions of crops, trees, forest
				residues, and agricultural residues, as well as any part of a storm-damaged,
				insect-damaged, or disease-damaged food, feed, or tree
				crop.
							.
					(e)Executive order
			 13134In carrying out section
			 7 of Executive Order 13134 (7 U.S.C. 8601 note) the following modifications
			 shall apply to the specified provisions of such Executive Order:
					(1)In lieu of
			 subsection (a), the following shall apply:
						
							(a)The term biomass means any
				organic matter that is available on a renewable or recurring basis.
								(1)InclusionsThe term biomass
				includes—
									(A)any organic
				material grown or collected for the purpose of being converted to energy
				(including aquatic plants);
									(B)any organic
				byproduct of agriculture and forestry (including wastes from food production
				and processing, used vegetable oil, mill residues, and storm-, insect- and
				diseased-damaged crops and trees) that can be converted into energy; or
									(C)any waste material
				that can be converted to energy;
									(2)ExclusionsThe term biomass does not
				include old-growth timber of a forest from the late successional stage of
				forest development, but does include storm-, insect- or disease-damaged trees
				that can be removed without damage to the
				forest.
								.
					(2)The following
			 sentence shall be treated as included at the end of subsection (d):
			 Storm-damaged, insect-damaged, and disease-damaged trees are excluded
			 from the limitation on their use for biomass..
					(f)Bioenergy
			 program of the Farm Security and Rural Investment Act of 2002Section 9010(a) of the Farm Security and
			 Rural Investment Act of 2002 (7 U.S.C. 8108(a)) is amended—
					(1)in paragraph
			 (1)—
						(A)in subparagraph
			 (A), by striking and; and
						(B)in subparagraph
			 (B)—
							(i)by
			 striking the period at the end and inserting a semicolon; and
							(ii)by adding the following new
			 subparagraphs:
								
									(C)butanol;
				and
									(D)other similar
				oxygenates.
									;
				and
							(2)in paragraph (3), by amending subparagraph
			 (B) to read as follows:
						
							(B)any cellulosic
				feedstock or commodity (including crop residues, agriculture and food
				processing wastes, vegetative and wood wastes and residues, invasive plants,
				and other plant materials that can be used for energy production such as hybrid
				poplar and switch
				grass).
							.
					(g)Technologies
			 using agricultural crops, byproducts and residues To produce cellulosic ethanol
			 and other biofuels
					(1)Subsections (a)
			 and (b) and paragraphs (1) and (3) of subsection (d) of section 417 of the
			 Energy Policy Act of 2005 (Public Law 109–58) are each amended by striking
			 Fischer-Tropsch transportation fuels and inserting
			 transportation fuels derived from any coal to liquid process that is
			 environmentally compatible..
					(2)Subsection (c) of section 417 of the Energy
			 Policy Act of 2005 (Public Law 109–58) is amended by—
						(A)striking
			 Fischer-Tropsch transportation fuel; and
						(B)striking the period at the end of the
			 sentence and inserting a comma and the following derived from any coal
			 to liquid process that is environmentally compatible..
						(3)Clause (ii) of
			 subparagraph (D) of paragraph (1) of subsection (c) of section 1703 of the
			 Energy Policy Act of 2005 (Public Law 109–58) is amended by striking the
			 Fischer-Tropsch process and inserting any coal to liquid process
			 that is environmentally compatible..
					202.Cellulosic
			 biofuel and emerging technology loan guarantee programSection 310B(g) of the Consolidated Farm and
			 Rural Development Act (7 U.S.C. 1932(g)) is amended by adding at the end the
			 following:
				
					(9)Emerging
				technology loan guarantees
						(A)In
				generalThe Secretary may
				guarantee loans made by private institutions for the construction of facilities
				to use established, new, or emerging technologies to process and convert
				cellulosic biomass materials directly into alcohol-based fuels, bio-fuels, or
				other commercial products.
						(B)Applicant
				assurancesAn application for
				a loan guarantee under this section shall include assurances, satisfactory to
				the Secretary, that—
							(i)the
				project design has been validated through the operation of a pilot facility
				which can be reasonably scaled up to commercial size;
							(ii)the project has
				been subject to a full technical review;
							(iii)the project is
				covered by adequate project performance guarantees (excluding process
				performance guarantees on new or emerging technologies);
							(iv)the project, with
				the loan guarantee, is economically viable; and
							(v)there is a
				reasonable assurance of repayment of the guaranteed loan.
							(C)Cost-sharingAn application for a loan guarantee under
				this paragraph shall include binding commitments to cover, from sources other
				than Federal grants, at least 20 percent of the total cost of the project
				described in the application.
						(D)PreferencesIn
				making loan guarantees under this paragraph, the Secretary shall give
				preference to applications which contain proposals that—
							(i)meet all
				applicable Federal and State permitting requirements;
							(ii)are most likely
				to be successful; and
							(iii)are located in
				local markets that have the greatest need for the facility because of—
								(I)the availability
				on a renewable basis of sufficient quantities of cellulosic biomass;
								(II)opportunities to
				provide jobs and promote economic development in rural areas;
								(III)opportunities to
				expand markets for agricultural producers near the facility;
								(IV)opportunities to
				dispose of cellulosic-based waste material or debris; or
								(V)a high level of
				demand for alcohol-based fuels, bio-fuels, or other commercial products of the
				facility.
								(E)ApprovalNot later than 90 days after the Secretary
				receives an application for a loan guarantee under this section, the Secretary
				shall approve or disapprove the application.
						(F)Limitations
							(i)Maximum amount
				guaranteedThe total amount of loan guarantees made under this
				paragraph for a project described in an application approved under this
				paragraph shall not exceed $250,000,000.
							(ii)Maximum
				percentage of loan guaranteedExcept as provided in subparagraph
				(G)(ii), a loan guarantee under this paragraph for a project described in an
				application approved under this paragraph shall be for not more than 80 percent
				of the cost of the project estimated in the application.
							(G)Additional
				guarantees
							(i)In
				generalThe Secretary may provide additional loan guarantees for
				a project described in an application approved under this paragraph, to cover
				up to 80 percent of the excess of the actual cost of the project over the cost
				of the project estimated in the application.
							(ii)Limitations
								(I)Maximum amount
				guaranteedThe total amount of additional guarantees issued under
				clause (i) of this subparagraph for a project shall not exceed 15 percent of
				the amount of the original guarantee provided under this paragraph for the
				project, subject to subparagraph (F)(i).
								(II)Maximum
				percentage of loan guaranteedThe Secretary may guarantee not
				less than 90 percent and not more than 100 percent of the principal and
				interest due on a loan guaranteed under clause (i). If the guarantee is for
				less than 100 percent of the principal and interest due on the loan, the
				Secretary may not require the Federal Government to be accorded a position
				superior to the lender in the event of default.
								(H)Limitations on
				authorization of appropriationsThere are authorized to be
				appropriated to the Secretary such sums as are necessary for the cost of
				providing—
							(i)$2,000,000,000 in
				loan guarantees under this paragraph for fiscal year 2008;
							(ii)$3,000,000,000 in
				loan guarantees under this paragraph for fiscal year 2009;
							(iii)$4,000,000,000
				in loan guarantees under this paragraph for fiscal year 2010;
							(iv)$5,000,000,000 in
				loan guarantees under this paragraph for fiscal year 2011; and
							(v)$6,000,000,000 in
				loan guarantees under this paragraph for fiscal year 2012.
							(I)Termination of
				authorityThe authority provided by this paragraph shall
				terminate 10 years after the date of the enactment of this
				paragraph.
						.
			203.Animal waste
			 environmental protection and bioenergy production grants and
			 loansSection 310B of the
			 Consolidated Farm and Rural Development Act (7 U.S.C. 1932) is amended by
			 redesignating subsection (h) as subsection (i) and inserting after subsection
			 (g) the following:
				
					(h)Animal waste
				environmental protection and bioenergy production grants and loans
						(1)In
				generalThe Secretary may provide grants, loans, and loan
				guarantees to farm owners and tenants for the purchase and installation of
				equipment, and the construction of structures and facilities, for the
				processing and conversion of animal wastes and byproducts into liquid fuel,
				energy, and other commercial products.
						(2)PriorityIn
				providing grants, loans, and loan guarantees under this subsection, the
				Secretary shall give priority to producers who make a binding commitment to the
				Secretary to use the funds obtained thereby to install equipment or build
				structures and facilities that will lead to an improvement in water quality, or
				that will accomplish other conservation objectives.
						(3)Maximum
				amountsThe maximum amount of a grant or loan, and the maximum
				amount the repayment of which may be guaranteed, under this subsection shall
				not exceed
				$10,000,000.
						.
			204.Biomass feedstock
			 commercialization initiativeParagraph (1) of section 307(d) of the
			 Biomass Research and Development Act of 2000 (7 U.S.C. 8606(d)(1); Public Law
			 106–224) is amended—
				
					(1)in subparagraph
				(C), by striking and at the end;
					(2)in subparagraph
				(D), by adding and at the end; and
					(3)by adding after
				subparagraph (D) the following new subparagraph:
						
							(E)strategies
				  to—
								(i)provide producers
				  with the necessary technical assistance, incentives and financial tools to
				  facilitate a shift towards the production of crops grown for cellulosic
				  feedstock and biomass (hereafter in this subparagraph referred to as
				  energy crops);
								(ii)provide producers
				  with recommended practices for growing energy crops to ensure consistency with
				  existing recommended practices and conservation programs;
								(iii)provide
				  incentives to producers in the form of price guarantees for planting energy
				  crops to protect early adopters from perceived risk during start up of the
				  industry;
								(iv)provide
				  incentives to producers in the form of grants and guaranteed loans to establish
				  new cropping systems for the production, collection and harvesting of biomass
				  and to remove old cropping systems;
								(v)provide incentives
				  in the form of grants and guaranteed loans to establish breeding programs for
				  propagation materials, which will be necessary to make commercial-scale energy
				  crop production possible; and
								(vi)encourage
				  development within the private sector of the necessary support services for
				  energy crop production and biorefinery
				  operations.
								.
					
